EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fred Hernandez on 25 April 2022.
The application has been amended as follows: 
Claim 1 has been amended to read as follows:
--A surgical margin extender comprising: 
an anode; 
a cathode; and 
a contact member, wherein the contact member comprises a conductive material, wherein the contact member electrically connects the anode and the cathode; and wherein the contact member electrically connects the anode and cathode at a distance such that the anode and the cathode can electroporate a cancer cell, wherein the contact member is a planar structure that forms a cylindrical insert by rolling a first end region of the contact member to overlap a second end region of the contact member.--
Claim 13 has been amended to read as follows:
--A treatment system comprising: 
a control module, wherein the control module is configured to generate at least one electrical pulse configured to electroporate a cancer cell; 
a surgical margin extender comprising: 
an anode; 
a cathode; and 
a contact member electrically connecting the anode and cathode in a configuration such that the anode and the cathode can electroporate the cancer cell via the transmission of the at least one pulse to a living tissue, wherein the contact member is a planar structure that forms a cylindrical insert by rolling a first end region of the contact member to overlap a second end region of the contact member; and
leads connecting the anode and the cathode to the control module.--
Claims 10, 20, 28 and 29 are canceled.  

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794